Citation Nr: 0406948	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  02-15 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic lumbar 
strain, claimed as joint and muscle pain due to an 
undiagnosed illness.  

2.  Entitlement to service connection for chronic thoracic 
strain, claimed as joint and muscle pain due to an 
undiagnosed illness.  

3.  Entitlement to service connection for migraine headaches, 
claimed as due to an undiagnosed illness.  

4.  Entitlement to service connection for chronic fatigue 
syndrome, claimed as fatigue and sleep disorder due to an 
undiagnosed illness.  

5.  Entitlement to service connection for pelvic adhesive 
disease, claimed as a residual of abdominal surgery and 
menstrual disorder due to an undiagnosed illness.  

6.  Entitlement to service connection for a disability 
manifested by abnormal weight loss, claimed as due to an 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran had unverified active service in the Army from 
September 1990 to April 1992, including a period of verified 
service from February to April 1991 in the Southwest Asia 
theater of operations during the Persian Gulf War, and in the 
Army Reserve for an undetermined period following active 
service.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 RO decision, which denied service 
connection for chronic lumbar strain (claimed as joint and 
muscle pain), chronic thoracic strain (claimed as joint and 
muscle pain), migraine headaches, chronic fatigue syndrome 
(claimed as fatigue and sleep disorder), pelvic adhesive 
disease (claimed as residual of abdominal surgery and 
menstrual disorder), and abnormal weight loss, all claimed as 
due to undiagnosed illness.  

In September 2003, the veteran testified at a personal 
hearing at the RO before the undersigned Veterans Law Judge.

The Board notes that, in this document, it will address the 
issue of service connection for a disability manifested by 
abnormal weight loss, claimed as due to undiagnosed illness.  

The remaining issues on appeal - service connection for 
chronic lumbar strain, chronic thoracic strain, migraine 
headaches, chronic fatigue syndrome, and pelvic adhesive 
disease - will be the subjects of the Remand portion of this 
document.  In regard to those issues, the appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran and her 
representative if further action is required on her part.


FINDINGS OF FACT

1.  The veteran's active military service included a tour of 
duty from February 4, 1991 to April 9, 1991, in the Southwest 
Asia theater of operations during the Persian Gulf War.  

2.  There is no competent evidence showing that the veteran 
currently has a disability manifested by abnormal weight loss 
that is related to active service or due to an undiagnosed 
illness that developed during the Persian Gulf War.  


CONCLUSION OF LAW

The veteran does not have a disability manifested by abnormal 
weight loss due to an undiagnosed illness that was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303, 
3.317 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act (VCAA) 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West 2002). 

The record indicates that the veteran has been fully apprised 
of what evidence would be necessary to substantiate the claim 
of service connection for abnormal weight loss, as well as 
informed of the specific assignment of responsibility for 
obtaining such evidence.  38 U.S.C.A. § 5103(a) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was provided with a copy of the original rating decision 
dated in January 2002 setting forth the general requirements 
of applicable law pertaining to the establishment of service 
connection and what evidence was necessary to substantiate 
her claim.  The general advisement was reiterated in the 
Statement of the Case issued in August 2002 and in a 
Supplemental Statement of the Case issued in October 2002.  

In specific compliance with the Court's ruling in Quartuccio, 
the veteran was advised of the evidence that would 
substantiate her claim, and the responsibility for obtaining 
it, by letter dated in July 2001.  See 38 U.S.C.A § 5103(b) 
(West 2002) (providing in substance that after advisement to 
the claimant under the VCAA of any information that was not 
previously provided, if such information or evidence is not 
received within one year from the date of such notification, 
no benefit may be paid or furnished by reason of the 
claimant's application); PVA v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed.Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a), (b) and (c) (West 2002).  In particular, VA sought to 
obtain all VA records referenced by the veteran, as is 
detailed below.  Additionally, VA has conducted necessary 
medical inquiry in an effort to substantiate the claim.  38 
U.S.C.A.§ 5103A (d) (West 2002).  The veteran was afforded a 
VA medical examination in February 2000, conducted by a 
medical care professional who rendered a relevant opinion 
regarding the nature of the veteran's claimed disability.  
Further opinions are not needed in this case because there is 
sufficient medical evidence to decide this claim.

It is noted that the veteran's service medical records are 
not of record.  The National Personnel Records Center 
responded to RO requests for the records, indicating that 
they could not be located.  As will be explained below in the 
merits discussion of the claim, the fact of the 
unavailability of the records will not prejudice the veteran 
or in any event change the outcome of this determination.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Given the development undertaken by the RO and the 
fact that the veteran has identified no other evidence to 
obtain relevant to her claim, the Board finds that the record 
is ready for appellate review.  

The Board also takes particular note that the United States 
Court of Appeals for Veteran Claims (Court) in the recent 
precedential opinion of Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004), held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In the instant case, although the VCAA notice letter that was 
provided to the veteran in July 2001 does not contain the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim.  As described above, the RO 
advised her of this by way of the rating decision of January 
2002, the Statement of the Case in August 2002, the 
Supplemental Statement of the Case in October 2002, and 
during the Board hearing in September 2003.  In addition, 
VCAA notice was provided to the appellant by RO letter dated 
in July 2001 and the rating action denying the claim followed 
in January 2002.  This is consistent with that part of the 
Pelegrini decision that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in regard to the service connection 
claim, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In sum, to allow the appeal to continue would not be 
prejudicial error to the veteran.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).

II.  Merits of the Claim of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs and symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs and symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  The 
illness must become manifest during either active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more, under the 
appropriate diagnostic code of 38 C.F.R. Part 4, not later 
than December 31, 2006.  38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317(a)(1) (2002); 66 Fed. Reg. 56614- 56615 (Nov. 
9, 2001).

Further, by history, physical examination, and laboratory 
tests, the disability cannot be attributed to any known 
clinical diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a 6-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or 
symptoms have been medically attributed to a diagnosed rather 
than undiagnosed illness, the Persian Gulf War presumption of 
service connection does not apply.  VAOPGCPRC 8-98.  

Indications in the claims file show that the veteran served 
on active duty from September 1990 to April 1992.  Her 
service included a tour of duty from February 4, 1991 to 
April 9, 1991, in the Southwest Asia theater of operations 
during the Persian Gulf War, which was verified by the 
National Personnel Records Center in July 2000.  

In her November 1999 application for VA compensation 
benefits, the veteran claimed that she had abnormal weight 
loss attributable to an undiagnosed illness.  In her 
statement received in May 2002, which expressed disagreement 
with the RO's January 2002 denial of her claim of service 
connection, she characterized her claim as weight loss/gain 
due to undiagnosed illness.  

In February 2000, the veteran was afforded a VA examination.  
At that examination, she reported variances (gains and 
losses) in her weight, which she first noticed around 1996.  
She stated that her weight fluctuated between the 120s and 
130s (in pounds).  She also felt that there had been some 
weight gain since the change of headache medications.  On 
examination, she weighed 130 pounds.  The assessment was 
abnormal weight loss diagnosed as non-pathologic 
fluctuations.  

A careful review of VA outpatient records reveals the 
following findings of the veteran's weight, in pounds:  128 
in July 1999, 131 in November 1999, 129 in February 2000, and 
124 in August 2000.  There are no post-service medical 
records showing treatment for a disability manifested by 
weight loss or gain.  

In September 2003, the veteran testified that she did not 
currently have a chronic disability manifested by weight 
loss.  

It is noted that the veteran's service medical records are 
unavailable, as they appear lost.  Despite its efforts, the 
RO has as yet been unable to locate them.  Nevertheless, the 
Board notes that the veteran's claimed weight condition was 
not noted until after service, in 1996, as reflected in the 
February 2000 VA examination.  Moreover, in light of the VA 
examination findings of the veteran having non-pathologic 
fluctuations and the veteran's testimony of not presently 
having any problems with regard to her weight, the 
unavailability of the veteran's service medical records does 
not appear to prejudice the veteran or change the outcome of 
this determination.  

In short, there is no objective medical record or competent 
evidence showing that the veteran currently has a chronic 
disability manifested by abnormal weight loss that is related 
to her active service.  

The Board also finds that there is no competent evidence 
showing that the veteran currently has abnormal weight loss 
that can be related to an undiagnosed illness in service.  
(In that regard it is noted that, without evidence of a 
present disability, there can be no service connection.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).)  

Although the veteran originally asserted through statements 
as having weight loss and gain due to undiagnosed illness, 
she, as a layperson, is not competent to offer an opinion as 
to such questions of medical diagnosis or causation as 
presented in this case.  See Espiritu v. Brown, 2 Vet. App. 
492 (1992).  

The Board concludes that the weight of the credible evidence 
is against the veteran's claim of service connection for a 
disability manifested by abnormal weight loss.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).   


ORDER

Service connection for abnormal weight loss, claimed as due 
to an undiagnosed illness, is denied.  


REMAND

The remaining issues on appeal are entitlement to service 
connection for chronic lumbar strain (claimed as joint and 
muscle pain), chronic thoracic strain (claimed as joint and 
muscle pain), migraine headaches, chronic fatigue syndrome 
(claimed as fatigue and sleep disorder), and pelvic adhesive 
disease (claimed as residual of abdominal surgery and 
menstrual disorder), all claimed as due to undiagnosed 
illness.  

At a Board hearing in September 2003, the veteran testified 
that she underwent a Persian Gulf War examination in 1993 at 
the VA Medical Center (VAMC) in Lebanon, Pennsylvania.  It 
does not appear that the RO has requested clinical records 
from the Lebanon VAMC dating back to 1993.  The veteran also 
testified that after she was discharged from active service 
she sought medical treatment pertinent to her claimed 
disabilities with a private physician, Dr. Bradley Nicholas, 
of Pennsylvania, which was followed up by Dr. Johnson and Dr. 
Lawrence.  She stated that records of her treatment were at 
the VA and contained in the claims file.  However, a review 
of the claims folder does not reflect that these records have 
been obtained.  

Thus, the RO should attempt to obtain all referenced private 
records, as well as any other additional pertinent treatment 
records indicated by the veteran.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

A preliminary review of the claims file also shows that the 
veteran's service medical and personnel records have not been 
obtained.  It appears that the RO has contacted the National 
Personnel Records Center (NPRC) in St. Louis, Missouri and 
requested service medical records; however, they were not 
located.  The veteran has furnished a copy of a letter, dated 
in March 2002, which was sent to her by the NPRC.  This 
letter indicates that her service medical records were loaned 
to the VA.  On follow-up, the RO determined that there was no 
indication that the service medical records were loaned to 
it, and a subsequent search at NPRC did not locate the 
records.  The RO should make another attempt to locate the 
veteran's service medical records, to include contacting the 
hospitals and medical clinics at Ft. Sill (Oklahoma), Ft. 
Polk (Louisiana), and Ft. Hood (Texas), where the veteran 
testified that she was treated for her claimed disabilities 
during service.  

Particularly in light of the fact that the veteran's service 
medical records have not been located, the RO should ensure 
that the veteran has been given every opportunity to submit 
evidence - lay, medical, or otherwise - in support of her 
service connection claims.  

In July 2000, the NPRC verified for the RO the dates of the 
veteran's active duty service in Southwest Asia.  However, 
there is no official verification of the veteran's entire 
period of active service or her service in the Army Reserve.  
Such should be obtained.  In that regard, it is noted from a 
review of the record that the NPRC indicated in July 2000 
that the veteran's personnel file had been retired and that 
the veteran's Reserve units in Baltimore, Maryland and York, 
Pennsylvania did not have any records of the veteran.  

Lastly, the RO must ensure compliance with the notice and 
duty to assist provisions contained in the VCAA, to include 
sending any additional letters to the veteran or obtaining 
any additional medical or other evidence, as deemed 
appropriate.  See 38 U.S.C.A. §§ 5102, 5103, 5103A.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers (VA or non-VA) where she has 
received treatment for her claimed 
conditions since service, to include 
private records from Dr. Bradley Nicholas, 
Dr. Johnson, and Dr. Lawrence.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records that 
have not already been obtained.  This 
involves obtaining all clinical records, 
including a Persian Gulf War examination 
conducted in 1993 at the VA Medical Center 
in Lebanon, Pennsylvania.  

2.  The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and pursue 
obtaining all service personnel and 
medical records of the veteran.  This 
effort should include contacting the 
hospitals at Ft. Sill (Oklahoma), Ft. Polk 
(Louisiana), and Ft. Hood (Texas).  If no 
service records can be found, or if they 
have been destroyed, the RO should ask for 
specific confirmation of that fact.  

3.  The RO should contact the veteran and 
request that she furnish any evidence - 
lay, medical, or otherwise - in support of 
her claims that she has lumbar and 
thoracic strain (claimed as joint and 
muscle pain), migraine headaches, chronic 
fatigue syndrome (claimed as fatigue and 
sleep disorder), and pelvic adhesive 
disease (claimed as residual of abdominal 
surgery and menstrual disorder, all 
related to her military service.  Examples 
of such evidence include "buddy" 
statements, statements from service 
medical personnel, letters written and 
photographs taken during service, and 
medical opinions.  

4.  The RO should then review the claims 
file and ensure that all other 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) and its implementing 
regulations are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  This includes obtaining any 
additional medical evidence, such as a VA 
examination if deemed appropriate, in 
regard to assisting the veteran to 
substantiate her claims.  

5.  After the above has been completed, 
the RO should readjudicate the veteran's 
claims of entitlement to service 
connection for chronic lumbar strain 
(claimed as joint and muscle pain), 
chronic thoracic strain (claimed as joint 
and muscle pain), migraine headaches, 
chronic fatigue syndrome (claimed as 
fatigue and sleep disorder), and pelvic 
adhesive disease (claimed as residual of 
abdominal surgery and menstrual disorder), 
all claimed as due to undiagnosed illness.  
If the decision remains adverse to the 
veteran, the RO should provide her and her 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	Steven L. Cohn
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



